Citation Nr: 0712517	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's request to 
reopen his claim for entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

In this case, the central issue for resolution is 
verification of the veteran's in-service stressors.  The 
veteran claims incidents of racial discrimination and 
harassment while at Camp Pendleton in which he received 
continual threats of bodily harm.  The veteran also claims he 
was involved in race riots in Japan in which he witnessed a 
stabbing.  

The RO failed to contact the Marine Corps Historical Center 
(MCHC) in order to attempt to verify the veteran's stressors.  

The Board acknowledges that a remand will result in yet 
additional delay in adjudicating the veteran's appeal; 
however, the Board is convinced that a remand is the only 
means by which the veteran's stressors may be verified, and, 
therefore, is the only way VA can further assist the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, a review of record does not show that the 
veteran was properly notified as required under 38 U.S.C.A. 
§ 5103, and defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Kent holds that the legislative intent of 38 
U.S.C.A. § 5103 is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims. 
 Hence, in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision. 

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, the generic notice provided is 
insufficient under Kent.  Rather, the record must show that 
the appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, there is no evidence that the 
RO looked at the bases for the denial in the September 1997 
rating decision and then provided the veteran a specifically 
tailored notice which addressed that September 1997 decision. 
 Accordingly, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain information concerning his alleged 
stressors and the time frame for each 
within a three month period, to include 
relevant unit designations at the company 
and battalion levels.  

2.  After affording the appellant a 
reasonable period within which to 
respond, and regardless of any response 
received, the RO should contact the MCHC 
with a copy of the veteran's DD-214, 
personnel records, and summary of the 
veteran's stressors.  The RO should 
request assistance from the MCHC in 
verifying the veteran's alleged in-
service stressors.  To verify these 
stressors, the RO should request a unit 
history report or command chronologies.  

3.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
The Board notes that the examiner should 
consider whether the reported incident in 
which the veteran was doused with 
flammable liquid and set on fire in 1995 
is related to any current psychiatric 
disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
file be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.

4.  Pursuant to Kent, the RO is to 
provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that explains the 
specific information or specific evidence 
needed to reopen the claim based on the 
new and material standard.   

5.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




